DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 4/11/2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


Claims
Please replace claims as following: 
Claim 22 (Currently amended) The method of claim [[19]] 12, wherein at least one of the N objects is a virtual object selected from the pre-selected virtual objects and at least one of the N objects is the physical object that is positioned within the physical space.










Examiner's Statement of Reason for Allowance

Claims 1-8, 11, 12, 14, 15, 22-25, 28, 31 and 32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method of using a head-mounted display to enable the display of confidential data includes authenticating a user by placing the HMD on the user's head, moving the HMD by moving the user's head to facilitate the user looking at a series of N objects in a predefined order, and providing access to the confidential data in response to the user looking at the predefined series of N objects in the predefined order and within a predefined time frame.
The closest prior art, are Scavezze et al. (US 2014/0125574 A1). Geiss et al. (US 2015/0084864 A1) and Gordon et al. (US 2017/0318019 A1), in which, Scavezze disclose authenticating a user of a display device. For example, one disclosed embodiment includes displaying one or more virtual images on the display device, wherein the one or more virtual images include a set of augmented reality features. The method further includes identifying one or more movements of the user via data received from a sensor of the display device, and comparing the identified movements of the user to a predefined set of authentication information for the user that links user authentication to a predefined order of the augmented reality features. If the identified movements indicate that the user selected the augmented reality features in the predefined order, then the user is authenticated, and if the identified movements indicate that the user did not select the augmented reality features in the predefined order, then the user is not authenticated; and in which Geiss teaches receiving information associated with a view location of an eye from an eye-sensing system. A determination is made whether the view location matches a predetermined location of a personalized content on a head-mounted display (HMD). A determination is made whether responsiveness metric is less than a predetermined threshold. A wearable computing system is caused to switch from a locked mode of operation to an unlocked mode of operation. The wearable computing system is reduced in the locked mode as compared to the unlocked mode; and in which Gordon teaches A user may be authenticated to access an account, computing device, or other resource using gaze tracking. A gaze-based password may be established by prompting a user to identify multiple gaze targets within a scene. The gaze-based password may be used to authenticate the user to access the resource. In some examples, when the user attempts to access the resource, the scene may be presented on a display. In some examples, the scene may be a real-world scene including the user's real-world surroundings, or a mixed reality scene. The user's gaze may be tracked while the user is viewing the scene to generate login gaze tracking data. The login gaze tracking data may be compared to the gaze-based password and, if the login gaze tracking data satisfies the gaze-based password, the user may be authenticated to access the resource.

However, none of Scavezze et al. (US 2014/0125574 A1), Geiss et al. (US 2015/0084864 A1) and Gordon et al. (US 2017/0318019 A1) teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent Claim 1 and similarly Claim 12 and Claim 24.  For example, none of the cited prior art teaches or suggest the steps of Claim 1: authenticating a user by: placing the HMD on the head of the user; moving the HMD by moving the head of the user to facilitate the user looking at a series of N objects, each object defined at a distinct point in a physical space in a predefined order; mapping each object of the N objects to a spatial position in the physical space; providing at least one virtual object in a password space, the password space defined by a square cross-section annular ring surrounding the user; and providing access to the confidential data in response to the user looking at a spatial position in the physical space corresponding to each object of the predefined series of N objects in the predefined order and within a predefined time frame, wherein N is greater than zero, and wherein at least one of the N objects is a physical object, wherein the user may be positioned anywhere within the physical space when looking at the spatial position of each object; and none of the cited prior art teaches or suggest the steps of Claim 12: authenticating a user by: initiating a login process; starting a timer; moving the HMD with the head of the user to facilitate the user looking at a first distinct point in a physical space containing a first object; moving the HMD with the head of the user to facilitate the user looking at a second distinct point in the physical space containing a second object; moving the HMD with the head of the user to facilitate the user looking at an Nth object; mapping each object of the N objects to a spatial position in the physical space; Page 3 of 7Application No.: 16/603,625 Attorney Docket No.: 2017P08282WOUS defining at least one of the N objects as a virtual object in a password space, the password space defined by a square cross-section annular ring surrounding the user; and providing access to the confidential data in response to looking at a spatial position in the physical space corresponding to the first object through the Nth object in a predefined order prior to the passage of a predetermined amount of time as measured by the timer, wherein at least one of the N objects is a physical object positioned within the physical space and wherein the user may be positioned anywhere within the physical space when looking at the spatial position of each object; and none of the cited prior art teaches or suggest the steps of Claim 24: initiating a login process; moving the HMD with the head of the user to facilitate the user looking at a [[a]] first distinct point in a physical space containing a first object (Xth object) within a predefined time from the initiation of the login process; and moving the HMD with the head of the user to facilitate the user looking at a 

Therefore, the claims are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI L SCHMIDT whose telephone number is (571)270-1385.  The examiner can normally be reached on Monday-Friday 10am - 6pm (MDT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARI L SCHMIDT/Primary Examiner, Art Unit 2439